Citation Nr: 1616502	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  05-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, for purposes of accrued benefits.


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1949 to December 1953. He died in June 2011. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a low back disability.

In June 2007, the Veteran and the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In August 2007, the Board granted reopening of the service connection claim. The Board then remanded the reopened service connection claim to the RO for the development of additional evidence. The Board remanded the claim again in June 2008.

In a September 2009 decision, the Board denied service connection for a low back disability. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In June 2011, the Court issued a Memorandum Decision vacating the Board's decision and remanding the case back to the Board.

Later in June 2011, after the Court decision, the Veteran died, while his appeal was still pending. His claim could then have been dismissed, but his widow filed a timely request to be substituted as the appellant with regard to his claim. In a November 2011 order, the Court granted that request. The Veteran's widow therefore is now the appellant in this case. She is eligible, if the appeal for service connection for low back disability is granted, to receive accrued benefits based on the benefits to which the Veteran would have been entitled.

In May 2012, the Board remanded the case to the RO for the development of additional evidence. In a March 2013 decision, the Board denied service connection for a low back disability. The appellant appealed that decision to the Court. In December 2014, Court issued a Memorandum Decision vacating the Board's March 2013 decision and remanding the case back to the Board.


FINDINGS OF FACT

1. During the Veteran's service he sustained low back injury, followed by ongoing pain and recurrent strains.

2. The Veteran's chronic low back strain with intermittent exacerbations began during his service and continued after his separation from service.


CONCLUSION OF LAW

The Veteran's chronic low back disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The Board is granting herein the benefit sought on appeal, so it is not necessary to discuss VA's compliance with the duties to notify and assist in substantiating this claim.

The Veteran reported that during his service he had a low back injury in a fall and subsequent recurrence of low back pain following physically demanding duties. He indicated that after service he experienced ongoing low back pain and episodes of more severe pain. He contended, and the appellant contends, that he had low back disability that was incurred in service and continued after service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id ; Walker, 708 F.3d at 1338-39. To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran's service medical records reflect that he sustained a back injury in 1951. In June 1953, he reported experiencing constant back pain since a 1951 injury. X-rays of his lumbosacral spine taken in June 1953 showed some loss of lordotic curve, normal sacroiliac joints, and otherwise no evidence of a spinal disorder. In September 1953, he reported a two day episode of pain in the lumbar area. He related having had a similar problem in July 1952. On follow-up later in September 1953, it was noted that his back problem had decreased. When he was examined in November 1953 for separation from service, the examiner noted no defects, and checked "normal" for the condition of his spine.

In December 1953, the Veteran submitted a claim for service connection for disability due to a back injury in January 1952. In February 1954, an RO denied the claim, explaining that he had not responded to a VA inquiry about scheduling a medical examination.

The Veteran reported that in the mid-1960s he sought treatment for his low back problems at the Oak Knoll Naval Hospital, in Oakland, California. He stated that he was told that could not receive treatment there because that facility only treated persons who were presently on active military duty. Nonetheless, he reported, a doctor there showed him exercises to help with his back pain. The Veteran related that history in statements provided to VA in 2007 through 2009. Searches that were performed in 2008 and 2009 for records of treatment of the Veteran at that facility were unsuccessful.

The claims file contains records of treatment of the Veteran at a federal Indian Health Service facility from 1987 through 1998. Those treatment notes reflect reports of back pain in 1987, 1989, 1992, 1993, 1994, 1995, 1996, 1997, and 1998. In August 1992, he reported a history of an old injury of his back in a fall during his military service. In February 1993, he reported that he sustained back strain during service. He indicated that presently he got along most of the time. He stated that recently, however, he had onset of severe back pain when he bent over and could not straighten up. On several subsequent occasions he reported episodes of more severe back pain after bending. Clinicians provided assessments of chronic and acute low back pain and of low back sprain, strain, and muscle spasm.

In November 1996 and January 1997, the Veteran submitted a claim for service connection for back injury. He indicated that a low back problem began in 1951 or 1952. In VA treatment in November 1996, he related that he was an unemployed truck driver. In a VA examination in December 1996, he stated that he sustained a back injury during his service. He indicated that presently he had back pain from that injury. In a March 1997 rating decision, the RO denied service connection for low back injury.

VA medical records from 1999 through 2004 reflect the Veteran's reports of back pain. Throughout that period clinicians prescribed pain medications. In January 1999, the Veteran reported back pain. It was noted that he used a back brace. In November 1999, he related back pain and leg pain. In February 2002 and August 2003, he reported episodes of severe back pain. Clinicians listed a diagnosis of degenerative joint disease of the lower back. In an October 2004 examination, it was noted that he had been diagnosed with degenerative disc disease of the lumbar spine. He indicated that he worked as a long haul truck driver.

In January 2005, the Veteran sought service connection for a back disability. In October 2005, he wrote that he sustained back injury during service. He indicated that he was in the field at the time of the injuries, and a corpsman saw him after he sustained the injury.

In records of VA treatment of the Veteran in 2006 through 2011, lists of problems include chronic low back pain. In 2006, he reported that his back pain began in service with a fall while climbing down a rope.

In the June 2007 Board hearing, the Veteran reported that his duties in service included carrying heavy loads of ammunitions and supplies on pack boards. He stated that in the winter of 1951, when he was descending on a rope from a helicopter, he fell twelve to fifteen feet and landed on his back. He reported that a corpsman checked him at that time. He stated that later in service he again had duties lifting and carrying heavy loads, and he had a recurrence of back pain. He related that a service physician told him that several vertebrae were misaligned. He indicated that the physician recommended postponing surgery until after service, in order to avoid delaying his separation from service.

The Veteran reported that after separation from service he sought VA treatment and disability benefits, but was treated with rudeness and hostility, which he attributed to his Native American race. He stated that he gave up on VA at that time. He reported that in the early 1960s he sought treatment at a Naval hospital, where he was given information on back strengthening exercises. He also recounted having had treatment by a private chiropractor, and receiving a back brace. He stated that in the present era he had ongoing back pain and episodes of his back going out. He stated that he had not had any specific back injuries since separation from service. The Veteran's wife (the present appellant) recalled rude and hostile behavior she witnessed when accompanying the Veteran to VA facilities. She also corroborated his ongoing back problems, and stated that when his back went out he had severe pain and difficulty walking.

On a VA spine examination in January 2008, the Veteran reported that during service he fell about fifteen feet while descending on a rope, and landed on his back. He stated that he experienced immediate back pain, and received some attention for it on the scene in the field. He indicated that after that fall the pain continued for a time, and resolved over time. Later in service, he reported, he had duties loading and unloading box cars, and he again experienced low back pain. He related that after separation from service he continued to have low back pain. He stated that from the 1950s to the 1980s he worked as a truck driver. He indicated that he had back pain while driving, and that back pain eventually led him to retire from that work. He reported that he continued to experience low back pain through the present. He described present symptoms of constant aching pain, with episodes of sharp or worsened pain with some activities and motions. He indicated that back pain limited his endurance for standing and chores. He related that he wore a back brace.

On examination there was some limitation of motion. There was no evidence of pain on motion. The straight leg raising test was positive on the right. Lumbosacral spine x-rays showed degenerative disc disease and degenerative joint disease. The examiner had been asked to express an opinion as to the likelihood that the Veteran's current low back disorders were related to his service. The examiner opined that, because there was no medical evidence from a long post-service period in the 1950s through 1980s, it was less likely than not that the current disorders could be related to the injury and findings during service.

In April 2008, the Veteran wrote that he sustained back injury during his service in the 1950s. He stated a service clinician told him that there were problems with his lower back. He reported that the service clinician told him to go to VA for treatment, and that clinicians there likely would perform surgery. He indicated that after service he contacted VA but did not receive help. He stated that he sought assistance regarding his back pain again in the 1980s.

In the June 2011 Memorandum Decision, the Court held that the Board's September 2009 discussion of the evidence did not provide a sufficiently clear assessment of the Veteran's statements that he experienced low back disorder symptoms during service and after separation from service. The Court therefore remanded the case to the Board to make explicit findings as to the credibility of the Veteran's statements and their overall significance to the case, and to obtain a new VA medical opinion if necessary.

In the May 2012 remand, the Board called for a file review and opinion by a VA clinician. The Board indicated that the Veteran was competent to report his symptoms during and after service, and that the absence of medical records from the 1953 to 1987 period is not sufficient evidence that the Veteran did not experience low back pain during those years. The Board related that the reviewing clinician should consider those factors when opining as to the likelihood that the Veteran's post-service back problems were related to his back problems during service.

In June 2012, a VA physician reviewed the claims file. The physician expressed the opinion that it is less likely than not that the Veteran's low back disorder was incurred in service or caused by in-service injury. In explanation, the physician noted the Veteran's report that, after his back injury in service, the pain resolved over time. The physician found that there was no indication that the back pain the Veteran experienced during service continued after service. The physician noted that there were no medical records from the period between 1953 and 1987.

In August 2012, the appellant (the Veteran's widow) noted that the Veteran reported that he experienced chronic back pain during service that continued after his separation from service. She asserted that his accounts of his injury and symptoms showed continuity between injury and symptoms during service and back symptoms and disorders after service.

In the December 2014 Memorandum Decision, the Court found that the Board erred, in the March 2013 decision denying service connection for low back disability, when it relied on the June 2012 VA medical opinion. The Court found that the June 2012 opinion failed to comply with the May 2012 Board remand instructions, because the physician rejected the Veteran's accounts of his symptom history as unreliable because they were not supported by medical treatment records. The Court vacated the Board's March 2013 decision and remanded the case back to the Board.

A VA neurosurgeon reviewed the claims file and provided an opinion in November 2015. The physician acknowledged that during service the Veteran sustained back injury when he fell while descending a rope from a helicopter, and experienced further back pain later with activities including unloading freight. The physician stated that, despite the unavailability of medical records, he accepted the Veteran's account of post-service symptoms and treatment. He suggested, however, that the Veteran may have misunderstood a service clinician who reportedly told him that he should have back surgery. The 2015 reviewing physician found that the service medical records did not indicate back problems that would call for surgery.

The physician noted that June 1953 x-rays of the Veteran's lumbar spine did not show bony injuries or disorders. He stated that those x-rays were evidence that during service the Veteran did not sustain spinal fracture or major disc injury. He found that the x-rays suggested the low back injuries during service were modest, and of a nature that typically heals nearly completely, and does not tend to provoke degenerative changes later in life.

The physician noted that after separation from service in 1953 the Veteran experienced periodic back pains, but was able to work. The physician indicated that it is likely that the Veteran's post-service employment driving a truck was hard on his low back. He noted that the assembled medical records showed intermittent reports of low back pain, suggesting that the presence and severity of his low back pain fluctuated over time. He concluded that the Veteran had a significant interval of very good spine function in the years following his service. He noted that lumbosacral spine x-rays showed degenerative changes in 2005, when the Veteran was in his 70s, an age when such degeneration is common. He expressed the opinion that the degenerative changes found in the Veteran's low back when he was 70 or older were "more likely than not related to the degenerative change of aging rather than the events occurring during active duty in 1949-1953." He continued, "His active duty activities and injuries are less likely than not to be the major contributing cause to his eventual spine degeneration."

During the Veteran's service he sustained back injury from a fall and experienced additional back pain with demanding duties. After service he had chronic low back disability manifested by chronic pain, intermittent exacerbations, strains, and spasms, and eventual findings of joint and disc degeneration. The service connection claim depends on whether injury and symptoms during service are related to symptoms and disorders after service. The Veteran contended, and the appellant contends, that his back problems during service continued after service.

Service treatment records reflecting the Veteran's reports of ongoing and recurrent back pain symptoms help the claim of continuity. In 1953 he related a 1951 back injury and constant back thereafter. He also reported having had episodes of back pain in 1952 and 1953. His service separation examination, in which the examiner did not find any back disorder, undermines the claim of continuity. His December 1953 claim for service connection and compensation for back injury tends to support his claim, however, as it suggests that at separation he continued to experience back problems. The evidence from during and soon after service, then, includes evidence for and against continuity.

In later years, the Veteran indicated that after service he continued to experience chronic back pain of varying intensity, interspersed with episodes of more severe pain. He was competent to recount his symptom history. Viewed together, his accounts over the years were fairly consistent, and thus reasonably credible. His accounts thus provide at least moderate support for his claim of continuity.

The VA physician who reviewed the file in 2015 concluded that after service the Veteran had a significant interval of very good spine function. That conclusion is undermined, however, by the Veteran's submission of a claim in December 1953, his statement that he experienced back pain during his years driving a truck, and his reports that he sought treatment soon after service, at least once in the 1960s, and on other occasions prior to 1987, the earliest post-service treatment for which records have been obtained.

In sum, service connection is warranted under the relaxed evidentiary showing set forth in 38 C.F.R. § 3.303(b), which does not require that a medical nexus be established so long as there is sufficient evidence, as defined in that subsection, of a chronic disease whose symptomatology began in service, whether or not it was chronic at the time. See Walker, 708 F.3d at 1338-39. In this regard, the Veteran is competent to state that he injured his back during service and experienced back pain ever since that time, as these are matters within the province of lay observation. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368   (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge). 

 His report of an in-service back injury during service with ongoing back pain thereafter thus serves as competent and credible evidence of a condition "noted" in service under § 3.303(b).  See Savage v. Gober, 10 Vet. App. at 488, 495-96   (1997) (holding that for the purposes of the continuity provision of § 3.303(b), a condition "noted" at the time of service "need not be reflected in any written documentation . . . either contemporaneous to service or otherwise," so long as there is competent evidence of such, including competent lay testimony). 

His competent and credible lay statements also support a continuity of symptomatology after discharge, notwithstanding the absence of post-service treatment for a few years. See Savage, 10 Vet. App. at 495   (holding that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology"). 

Finally, the Veteran's statements and the clinical findings also support a nexus between his current back osteoarthritis and disc disease and the post-service symptomatology of back pain ever since that injury. The Board finds that the evidence supporting a relationship to service at least counterbalances the 2015 examiner's opinion. 
Further, the 2015 reviewer concluded that the Veteran's back problems during service were not the major contributing cause of the back problems that existed late in the Veteran's life. Given the suggestion that back injuries in service were, at minimum, a cause of his current back disability, service connection is warranted. The Board finds that the Veteran sustained a back injury and had residual back problems during service which continued until his death. In this case competent and credible evidence that post-injury back pain during service continued after service at least balances evidence that back problems in service resolved in service and were separate from post-service back problems. 

Accordingly, even if the evidence were not sufficient to show that the in-service injury medically caused the osteoarthritis, it is still sufficient to establish service connection under the relaxed provisions of § 3.303(b). See 38 C.F.R. § 3.303(d)  (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, shows that the disease was incurred in service). 

Service connection for the Veteran's low back disability is granted. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the Veteran's low back disability, for accrued benefits purposes, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


